Mr. President,
Excellencies, Ladies and Gentlemen,
At the outset, I would like to express our profound appreciation to the President of the seventy — fourth session of the General Assembly, Mr. Muhammad-Bande, for his outstanding leadership during these unprecedented times of the COVID-19 pandemic.
I would also like to congratulate the newly elected President of the General Assembly of the seventy-fifth session, Mr. Volkan Bozkir and wish every success in the exercise of his duties, in a fair and transparent manner.
Excellencies, Ladies and Gentlemen,
The Republic of Cyprus fully endorses the theme chosen for this landmark session marking the seventy-fifth anniversary year of the United Nations.
A theme which is as relevant as ever, since there are explicit references, and I quote: “The future we want, the UN we need: Reaffirming our collective commitment to multilateralism....”
We are all witnessing tendencies of unilateralism or revival of nationalistic discourse which create a legitimacy deficit that casts doubt on the overall credibility and undermine the effectiveness of the Organization.
At the same time, we are also witnessing global crises like the pandemic, civil conflicts, forced migration, religious fundamentalism, hunger and poverty, violent extremism, destruction of cultural heritage.
And we have to be honest: It is for these exact reasons that there is disappointment and skepticism about the effectiveness of multilateralism, as people voice their frustration that international institutions are out of touch, incapable or unwilling to deliver.
We should rise to meet our shared responsibilities through collective leadership, reaffirm our commitment and restore the premises underlining effective multilateralism, joint responsibility and greater solidarity.
To this end, the seventy-fifth anniversary of the United Nations provides an opportunity for the Organization to reclaim its inherent role and reinvigorate its tools to uphold universal values.
Excellencies, Ladies and Gentlemen,
Amid these extraordinary times, the pandemic has underscored the world’s vulnerability and fragilities, attesting that concerted efforts are humanity’s only hope and a destined necessity.
As eloquently put by the Secretary General: “Preventing the further spread of COVID-19 is a shared responsibility for us all. We are in this together, no country can do it alone”.
Pertinent to the above, I have to admit that I, and I believe all of us, remain extremely concerned as regards the worrying upward trend of new coronovirus cases and deaths we are currently witnessing globally.
Hence, I believe that the only way forward in order to protect the most vulnerable groups of peoples is to collectively demonstrate solidarity, through supporting those countries whose health systems are in need.
A solidarity which should also include sharing the vaccine for COVID-19 in an equitable and reciprocate manner once is being developed.
Excellencies, Ladies and Gentlemen,
In order to be consistent with what I have mentioned as regards the value of multilateralism and the challenges that we are facing, I will concentrate my intervention in a particular geographic region being amongst the most afflicted ones, the Middle East.
We are all concerned by Turkey’s interventions which affect the territorial integrity and destabilize Libya, Syria and Iraq, and we are also equally worried of the violations by the said country of the sovereign rights of both Greece and Cyprus.
The combination of the above-mentioned has created a climate of increasing instability, with negative repercussions, not only to the region but beyond.
Cyprus, despite its small size, acts as a facilitator for synergies, and cooperation by promoting a web of partnerships, including trilateral and multilateral schemes along with Greece, with Egypt, Lebanon, Jordan, Israel, Palestine and Armenia.
Founded on the principles of international law and good neighborly relations, these partnerships are neither directed against any third country nor do they exclude any country which shares our vision of establishing conditions of lasting peace and stability in our region.
Unfortunately, against this background and the latest positive developments of gradually restoring relations between Israel and Arab countries, Turkey consistently and consciously escalates tensions by enforcing its expansionist plans through the use of force.
Please allow me to avoid expanding on Turkey’s well-known behavior in the aforesaid countries and concentrate on its stance and unilateral actions vis-a-vis my own country.
Needless to remind that Cyprus and its people still suffer from the 1974 illegal military invasion, the consequent military occupation of 37 per cent of our country and the forcible displacement of 40 per cent of its population.
Since then, despite the constructive engagement of both mine and my predecessors towards reaching a just and viable settlement, due to Turkey’s intransigent stance and irrational demands, Cyprus remains the last European divided country.
The last effort towards reaching a settlement took place in 2017, following the initiative of the UN Secretary-General to convene a multilateral Conference on Cyprus at Crans Montana.
During the Conference, the Secretary-General identified a framework of six elements that should be discussed interdependently and comprehensively, including the Chapter of Security and Guarantees, in order to reach a strategic agreement that would pave the way forward for a comprehensive settlement.
Unfortunately, despite our positive engagement and the submission of credible and realistic written proposals, the negotiations were unsuccessful due to Turkey’s inflexible stance and insistence on maintaining the anachronistic Treaty of Guarantee and the right of intervention, as well as a permanent presence of troops.
An approach which run contrary to our capacity as an EU Member-State and the explicit remarks of the UN Secretary-General of 4 June 2017, following his meeting with the leaders of the two communities, that:
“Progress in the Chapter of Security and Guarantees is an essential
element in reaching an overall agreement and in building trust between the
two communities in relation to their future security”.
Ever since, and despite our disappointment, we have repeatedly conveyed our commitment to immediately resume direct talks for a settlement of the Cyprus problem from where they were left off at Crans Montana.
In this regard, I wish to welcome the intention of the UN Secretary-General to personally engage to efforts in resuming the negotiating process after the completion of the internal political procedures within the Turkish Cypriot community.
On my behalf, I wish to reiterate our unwavering position:
We remain committed to immediately resume the peace process, in line with the relevant joint understanding reached with the UN Secretary-General and the Turkish Cypriot leader on November 25, 2019, which sets the principles for the resumption of a new round of negotiations.
At the same time, and I have to be clear on this issue, as this is a fundamental prerequisite of every peace process:
For the talks to resume with realistic prospects for success, it is imperative to create an environment that will be conducive for constructive and good faith negotiations, on an equal footing and not under conditions of intimidation and threats.
And I have made this reference since, in addition to Turkey’s continuous occupation of our country, we are currently witnessing a series of provocative actions which:
Run contrary to international law, the relevant UN Security Council Resolutions and the UN Convention on the law of the Sea either through illegal drillings in our Exclusive Economic Zone or by threats for the imminent opening of the fenced city of Varosha under Turkish military control.
Mr. President, Excellencies,
I expected, following the recent statement of the UN Secretary-General of his intention to resume negotiations, that Turkey would respond in a positive way.
However, it is with deep regret that we were informed of the reaction of Turkey, through public statements of his Minister of Foreign Affairs who argued that their aspiration and aim is to establish or impose a two-state solution or a confederal system of Governance.
My regret grew bigger after the recent statements by the President of Turkey, Mr. Erdogan, during his address at the UN General Debate.
What is most disappointing is the futile effort of Mr. Erdogan, in full defiance of historic truths, to impress that tensions in the Middle East are due to the unilateral actions undertaken by Greeks and Greek Cypriots.
I would never have expected that a country — which has been condemned repeatedly by a plethora of UN Resolutions, decisions of the Security Council, as well as of the European Court of Human Rights for its illegal invasion and occupation of 37 per cent of our country, — would allege that, and I quote: “Behind the tension existing in the Eastern Mediterranean for a while, there are countries acting with the understanding of the “winner takes it all”.
And I wonder:
Which country uses might in order to “take it all?
Which country prefers a power-based interstate conduct rather than a rules- based one?
How contradictory, is the reference of Mr. Erdogan that: “We do not have designs on anyone else’s right, remedy and legitimate interest neither in the Eastern Mediterranean nor in any other region”.
And I wonder:
Which country invaded and still occupies Cyprus;
Which country invaded Syria;
Which country military intervened in Libya;
Which country violates the sovereign rights of Greece;
Which country intervenes in the internal affairs of Iraq?
Ladies and Gentlemen,
What is even more paradox as regards Mr. Erdogan’s approach is his comment that “we cannot turn a blind eye on the violations of our country and the Turkish Cypriots and the fact that our interests are being ignored”.
And I wonder, yet again:
Whose interests are being ignored when Turkey’s claims, limit the exclusive Economic Zone of Cyprus by 44 per cent at the expense of both Greek and Turkish Cypriots?
Whose interests are being ignored when Turkey:
Chooses to disregard the convergences reached between the leaders of the two communities both in 2011 and 2015 which provide that:
(a)	Federal Cyprus will continue being a contracting party to the 1982 UN Convention on the Law of the Sea, and;
(b)	Any revenues accrued from the exploitation of the State’s natural resources will be allocated to the federal government.
And I wish to remind that these convergences were never challenged by Turkey or the Turkish Cypriot side.
It is for this exact reason that the issue of hydrocarbons was neither raised during the intense negotiating period between 2011 to 2017 nor was part of one of the elements of the framework of the UN Secretary-General as presented at Crans Montana.
At the same time, Turkey also disregards the fact that the Republic of Cyprus has established a National Sovereign Fund which safeguards the interests of Greek and Turkish Cypriots from any revenues accrued from the exploitation of hydrocarbon deposits.
Moreover, Turkey fails to acknowledge my proposal for establishing an escrow account to the benefit of the Turkish Cypriot community, to which any revenues from the exploitation of hydrocarbons would be deposited, based on the population proportion of the constituent states.
And if Turkey will recognize the sovereign rights of the Republic of Cyprus within its Exclusive Economic Zone, then the said revenues might be released to the benefit of the Turkish Cypriot community, even prior to the solution of the Cyprus Problem.
Therefore, as proven by the aforesaid, Turkey’s assertions that its illegal actions aim at protecting the rights of the Turkish Cypriots are false and invalid, as false and invalid are also its claims that the Republic of Cyprus violates the rights of Turkey.
However, what I would like to welcome is the reference of Mr. Erdogan, and I, yet again, quote: “Our priority is to settle disputes in a sincere dialogue, based on international law and on an equitable basis”.
If Mr. Erdogan truly adheres to the above-mentioned and if he sincerely believes that Turkey’s actions against the Republic of Cyprus are compatible with international law, then why doesn’t he accept our proposal for a sincere bilateral dialogue or to refer the whole issue to the International Court of Justice?
International law cannot be applied unilaterally, according to one’s whims.
Wouldn’t be to the best benefit of everyone to settle our differences in accordance with international practices?
On my behalf I wish to repeat once more that I am ready to engage in a constructive dialogue and/or to abide by any judgement of the International Court.
Excellencies,
The blame-game method is always used by those who bear the responsibility of not reaching a solution to problems or disputes they themselves created.
This is exactly what Mr. Erdogan attempted to do by accusing our side, that: “The only obstacle to a solution is the uncompromising, unjust and spoiled approach of the Greek Cypriot side”.
From what I have already mentioned it is evident as to which side, through the military invasion and its illegal actions thereafter, aims to permanently divide the Republic of Cyprus.
The numerous UN Resolutions, the decisions of the Security Council and the judgements of the European Court of Human Rights, speak by themselves.
At the same time, I am wondering:
Is it uncompromising to aspire establishing an independent and sovereign State, without any foreign guarantees, any right of intervention by a foreign country and free from the presence of occupation troops?
Which other of the 193 UN member states is under Guarantees by a third country?
Is it unjust to advocate establishing a normal State in which all decisions will be taken only by its citizens, free from foreign dependencies?
Is it uncompromising to envision establishing a robust system of security, based on the Charter of the UN and the Treaties of the EU and the Council of Europe?
Does any constitution of a Federal State provide that for every decision at a Federal Level at least one positive vote by one constituent member is required? When especially the constituent member is controlled by a third country?
Distinguished Friends,
I posed this argument, having in mind:
a)	The fact that the Turkish implanted settlers might now outnumber Turkish Cypriots, and;
b)	Turkey’s insistence of maintaining the Treaty of Guarantee, the right of intervention and the permanent presence of Turkish troops.
If President Erdogan considers that what he demands for the Turkish Cypriots is compromising and just, then why doesn’t he grant the same rights to the Kurds, bearing in mind that their population proportion is close to the population proportion of the Turkish Cypriots?
Excellencies,
I have mentioned just some of Turkey’s demands, preconditions, and ongoing illegal actions in Cyprus.
I do not want to expand on numerous other absurd claims or activities which do not abide to the notion of reaching a viable and functional settlement, in line with international law and our capacity as an EU member-state.
What I would like to repeat is that, as a European country and in full respect to the values and principles of the EU and the UN, our intention has never been or will never be to deprive our Turkish Cypriot compatriots from their legitimate rights, in accordance with the EU acquis and the UN Charter.
I do believe, provided that there no foreign interreferences, that there is common ground between the two communities to reach a settlement that will fulfill the vision of our people to live in a European country, truly independent and sovereign.
A country, free from foreign troops and rights of intervention, ensuring conditions of stability for a safe, prosperous and peaceful future.
A settlement with neither winners nor losers, in full respect of the sensitivities and concerns of both communities.
For a State truly led by Cypriots and not for a State led by foreigners. The era of colonization is well beyond us.
Excellencies, Ladies and Gentlemen,
In concluding, I wish to once more reiterate that strengthening our commitment to multilateralism and international cooperation, which underpins the UN Charter, is fundamental to supporting the three UN pillars: peace and security, development and human rights.
To this end, I would like to echo one of the most inspiring and hopeful mantras of the last session: “We remain united in our shared humanity and in giving peace a chance.”
Thank You.